IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-10100
                         Conference Calendar



BOBBY HOLMAN,

                                          Plaintiff-Appellee,

versus


JAMES REEDOM,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:00-CV-1760-Y
                       - - - - - - - - - -
                          June 13, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     James Reedom appeals from the district court’s order

remanding Reedom’s case to state court for lack of subject matter

jurisdiction.   Because this court lacks appellate jurisdiction to

review a district court’s remand order based on lack of subject

matter jurisdiction, this appeal is dismissed.    See Albarado v.

Southern Pac. Transp. Co., 199 F.3d 762, 764 (5th Cir. 1999).

Reedom’s motions to show cause and for contempt are denied.

     APPEAL DISMISSED; MOTIONS DENIED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.